687 S.E.2d 686 (2009)
STATE
v.
Samuel Travis TANNER.
No. 474PA08.
Supreme Court of North Carolina.
December 4, 2009.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
William D. Spence, Kinston, for Tanner.
The following order has been entered on the motion filed on the 3rd of December 2009 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 22nd day of December, 2009 to file and serve his/her brief with this court. By order of the Court in conference this the 4th of December 2009."